Case 1:05-md-01720-MKB-JO Document 7508 Filed 07/02/19 Page 1 of 2 PageID #: 111293
                                                                                                   FILED
                                                                                               IN CLERK'S OFFICE
                                     M A I                                               U.S. DISTRICT COURT E.D.N.Y.

                                                                                         *      JUL 0 2 2019     ★

                                                                                   iniC. BROOKLYN OFFICE


                  PROPANE • PLUMBING • HEATING • FUEL OIL • AIR CONDITIONING




   June 28, 2019




   United States District Court for Eastern District of New York
   Clerk of Court
   225 Cadman Plaza
   Brooklyn, New York 11201

   Re: Statement of Objections.

   Dear Clerk of Court:


   We would like to submit a statement of objections for the following:

           United States District Court
           For the Eastern District of New York


           In re Payment Card inter change Fee and Merchant Discount Antitrust Litigation
           No. 05-MD-01720(MKB)(JO)

   Statement of Objections:

   Maine Energy, Inc. is a member of the Rule 23(b)(3) Settlement Class in the case called In re Payment
   Card Interchange Fee and Merchant Discount Antitrust Litigation.

   Maine Energy, Inc. is a Class member because Maine Energy, Inc., 1625 Hammond Street, Bangor, ME
   04401, has accepted Visa or Mastercard for over 25 years.

   Thank you

        sly yours.

                  (jkckM,
   Linda Archer
   Controller
   Maine Energy, Inc.



BANGOR OFFICE:             1625 HAMMOND STREET               BANGOR, MAINE 04401             TEL: 207-947-4525
NORTHPORT OFFICE:          1229 ATLANTIC HIGHWAY             NORTHPORT, MAINE 04849          TEL: 207-338-2444

                                          www.maineenergy.net
              Case 1:05-md-01720-MKB-JO Document 7508 Filed 07/02/19 Page 2 of 2 PageID #: 111294




                                                                                                      rir^'
                                                                            MM.ME
M A I N E
                                                              2S;       ac^ifis^ fm 2 r oe/gg^yr^-.


lUBRGU
1625 HAMMOND STREET • BANGOR, MAINE 04401
                                                                                                            ZIP 04401
                                                                                                          041L11251915

     ADDRESS SERVICE REQUESTED



                                             United States District Court for Eastern Dfetrict of
                                             New York                               |
                                             Clerk of Court
                                             225 Cadman Plaza
                                             Brooklyn, New York 11201




                                      X iSOxSiSiS
